Citation Nr: 1435185	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  09-26 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected left varicocele with epididymo-orchitis, to include whether the reduction from 10 percent to noncompensable effective January 1, 2014 was proper.

2.  Entitlement to an effective date prior to April 2, 2007 for the 10 percent rating for service connected left varicocele with epididymo-orchitis.

3. Entitlement to a compensable rating for service-connected bilateral inguinal hernia, postoperative.

4.  Entitlement to service connection for a gastrointestinal disorder, to include hiatal hernia or gastroesophageal reflux disease.

5.  Entitlement to service connection for a gallbladder disorder, to include cholecystitis.

6.  Entitlement to service connection for a lumbar spine disorder.

7.  Entitlement to service connection for a bilateral foot disorder.

8.  Entitlement to service connection for a cervical spine disorder and associated headaches.

9.  Entitlement to service connection for a right shoulder disorder.

10.  Entitlement to service connection for granulomas of the lungs, spleen, and liver with hepatosplenomegaly.

11.  Entitlement to service connection for hearing loss.

12.  Entitlement to service connection for tinnitus.

13. Entitlement to service connection for a right knee disorder.

14.  Entitlement to service connection for a bilateral hip disorder.

15. Entitlement to service connection for hepatitis C.

16.  Entitlement to service connection for a pelvic tilt.

17.  Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1971 to August 1975.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On his December 2012 VA Form 9, the Veteran indicated that he wanted to testify at a BVA hearing in Washington, D.C.  In a letter to his representative that same month, the Veteran indicated if the representative wished to change hearing locations the Veteran would be amendable to what was most convenient.

Evidence in the claims file reflects that this Veteran is currently incarcerated and expected to serve for approximately another ten years.  VA's duty to assist incarcerated veterans requires it to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185 (1995).  Therefore, in order to facilitate the Veteran's request, VA should inquire as to the feasibility of transporting the Veteran to the RO to conduct a videoconference hearing.  If circumstances do not permit the Veteran to testify directly through these means, he should be informed of the alternatives to personal testimony that are available to him.  
Accordingly, the case is REMANDED for the following action:

1. Contact the correctional institution where the Veteran is currently incarcerated (Stafford Creek Corrections Center, 191 Constantine Way, Aberdeen, Washington 98520) and inquire whether it is willing and able to safely transport the Veteran to the RO for the purpose of testifying at a scheduled videoconference hearing.

All contact with the correctional institution should be documented in the claims file.  If it is able to facilitate the above hearing scenario, make the appropriate arrangements.

2.  If the correctional institution where the Veteran is currently incarcerated is unwilling or unable to transport the Veteran to a hearing at the RO, the Veteran and his representative should be informed of the alternatives to offering personal testimony, including:

a)  Submitting a written statement to be considered by the Board in deciding his appeal;

b)  Having his representative submit an audio recording for transcription or written argument in the form of a brief which will be carefully considered by the Board in its review; or

c)  Having his representative appear alone and personally present argument to the Board on his behalf.  (Requests for appearances by representative alone to personally present argument to the Board may be granted if good cause is shown.  Whether good cause has been shown will be determined by the presiding member assigned to conduct the hearing.  38 C.F.R. § 20.700(b).)

Notification to the Veteran of these alternatives, as well as any response received, should be documented in the claims file.

3.  After a hearing is conducted, or after the Veteran and his representative are informed of the alternatives and given an appropriate time to respond, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



